 

Exhibit 10.3

 



Suneet Singal

c/o First Capital Real Estate Trust Incorporated

60 Broad Street, 34th Floor

New York NY 10004

 

December 22, 2017

 

Opportunity Fund I-SS LLC

c/o OP Fund I Manager, LLC

2481 Sunrise Blvd, Suite 200

Gold River, CA 95670

Attention: Kristen E. Pigman

 

FC Global Realty Incorporated

410 Park Ave

New York, NY 10022

Attention: Suneet Singal

 

Re: Securities Purchase Agreement, dated December 22, 2017 (the “Securities
Purchase Agreement”), among FC Global Realty Incorporated, formerly PhotoMedex,
Inc. (the “Company”) and Opportunity Fund I-SS LLC (the “Fund”).

 

Dear Ms. Pigman,

 

The Company and the Fund have entered into the Securities Purchase Agreement
pursuant to which the Fund will invest certain funds in the Company in exchange
for shares of the Series B Preferred Stock, par value $.01 per share, of the
Company. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Securities Purchase Agreement.

 

As a condition to the willingness of the Fund to enter into the Securities
Purchase Agreement and as an inducement and in consideration therefor, the
undersigned, Suneet Singal, personally, and each of his affiliates that owns any
securities of the Company or has the right to receive any securities of the
Company are entering into this letter agreement (this “Agreement”).

 

Accordingly, Suneet Singal and all entities related to or affiliated with him
(collectively, the “Singal Parties”) that are executing this Agreement hereby
agree as follows:

 

1.            Restrictions on Transfer. None of the Singal Parties shall,
directly or indirectly, prior to the termination of this Agreement without the
prior written consent of the Fund: (a) transfer, assign, sell, lend, sell short,
gift-over, pledge, encumber, hypothecate, exchange or otherwise dispose (whether
by sale, liquidation, dissolution, dividend or distribution), or offer or
solicit to do any of the foregoing, of any or all of the equity securities
and/or any debt or similar securities that are convertible into equity
securities of the Company held by it, including any additional equity securities
and/or any debt or similar securities that are convertible into equity
securities of the Company which any Singal Party may subsequently acquire,
including all additional equity securities which may be issued to any Singal
Party upon the exercise of any options, warrants or other securities convertible
into or exchangeable for securities of the Company (all such securities of such
Holder, “Subject Securities”) or any right or interest therein, or consent to
any of the foregoing (any such action, a “Transfer”), (b) enter or offer to
enter into any derivative arrangement with respect to any or all of the Subject
Securities or any right or interest therein, in either case that would
reasonably be expected to prevent or delay such Holder’s compliance with its
obligations hereunder; or (c) enter of offer to enter into any contract, option
or other agreement, arrangement or understanding with respect to any Transfer.

 



 

 

 

2.             Exclusions.  Notwithstanding the foregoing, the restrictions set
forth herein shall not apply to:

 

(a)                Any Transfer to an Affiliate of a Singal Party if such
Transfer is not for value; provided, however, that it shall be a condition to
the Transfer that (i) the transferee executes and delivers to the Fund, not
later than one business day prior to such Transfer, a written agreement that is
reasonably satisfactory in form and substance to the Fund to be bound by all of
the terms of this Agreement, and (ii) if the Singal Party is required to file a
report under Section 16(a) of the Securities Exchange Act of 1934, as amended,
reporting a reduction in beneficial ownership of the Subject Securities or any
securities convertible into or exercisable or exchangeable for the Subject
Securities, the Singal Party shall include a statement in such report to the
effect that such Transfer is being made to a shareholder, partner or member of,
or owner of a similar equity interest in, the Holder and is not a Transfer for
value. For purposes hereof, “Affiliate” shall mean, with respect to any entity,
any other person or entity directly or indirectly controlling, controlled by or
under common control with such entity. For purposes hereof, “control” (including
the terms “controlled by” and “under common control with”), as used with respect
to any entity or person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies;

 

(b)               A Transfer of Subject Securities by First Capital Real Estate
Operating Partnership, L.P. to First Capital Real Estate Trust Incorporated and
by First Capital Real Estate Trust Incorporated to its shareholders it being
understood that the Transfer restrictions provided for in this Agreement shall
no longer apply to the Subject Securities once held by the shareholders of First
Capital Real Estate Trust Incorporated;

 

(c)                For a period of six (6) months commencing on the date of
Fund’s dissolution, Transfers during any 90-day period that do not exceed 1% of
the outstanding shares of common stock during such period; and

 

(d)               Any pledge of an interest in the Subject Securities that is in
favor of the Fund or any Affiliate of the Fund or any Transfer to the Fund, its
Affiliate or the Fund or its Affiliate’s designee resulting from the foreclosure
by the Fund or its Affiliate on the Subject Securities covered by such pledge.

 

3.             New Subject Securities. The Company agrees that as a condition to
issuing any Subject Securities to any Singal Party that is not a party to this
Agreement, it shall cause such Singal Party to sign a joinder pursuant to which
such Singal Party shall become bound by the terms, conditions and restrictions
set forth in this Agreement as if it were an original signatory hereto.

 



2 

 

 

4.             Termination. This Agreement, and all rights and obligations of
the parties hereunder, shall terminate 180 days following the dissolution of the
Fund, but no later than December 31, 2018.

 

5.             Miscellaneous. Facsimile execution and delivery of this Agreement
is legal, valid and binding execution and delivery for all purposes. This
Agreement shall not confer any rights or remedies upon any person other than the
parties and their respective successors and permitted assigns. This Agreement
(including the documents referred to herein) constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
related in any way to the subject matter hereof. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. The Section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws. Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
Each of the parties will bear his or its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. Each party acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each party agrees that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.

 

[Signature page follows]

 



3 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 



  FUND:         OPPORTUNITY FUND I-SS, LLC         BY: OP FUND I MANAGER, LLC  
      By: /s/ Kristen Pigman   Name: Kristen Pigman   Title: Director        
COMPANY:         FC GLOBAL REALTY INCORPORATED         By: /s/ Stephen Johnson  
Name: Stephen Johnson   Title: Chief Financial Officer         SINGAL PARTIES:  
      /s/ Suneet Singal   SUNEET SINGAL         FIRST CAPITAL REAL ESTATE TRUST
INCORPORATED         By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief
Executive Officer      





 

 

 

 

  FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP         By: First Capital
Real Estate Trust Incorporated, its   general partner         By: /s/ Suneet
Singal   Name: Suneet Singal   Title: Chief Executive Officer     FIRST CAPITAL
REAL ESTATE INVESTMENTS LLC         By: /s/ Suneet Singal   Name: Suneet Singal
  Title: Managing Member

 



 